Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 1 of 54




            EXHIBIT 2
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 2 of 54
                                                                    1



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE


     VLSI TECHNOLOGY LLC,      )
                    Plaintiff, ) Civil Action No.
                               ) 18-00966-CFC-CJB
     v.                        )
                               )
     INTEL CORPORATION,        )
                    Defendant. )




                         Monday, February 1, 2021
                         3:00 p.m.
                         Teleconference



     BEFORE:       THE HONORABLE CHRISTOPHER J. BURKE
                   United States Magistrate Judge



     APPEARANCES:


             FARNAN LLP
             BY:  BRIAN E. FARNAN, ESQ.

                              - and -

             IRELL & MANELLA LLP
             BY:  MICHAEL HARBOUR, ESQ.
                  CHRISTOPHER ABERNETHY, ESQ.
                  IAN R. WASHBURN, ESQ.

                              Counsel for the Plaintiff




                          Jennifer M. Guy, RPR
                             (484) 467-4359
                        jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 3 of 54
                                                                         2



 1        APPEARANCES, CONTINUED:

 2

 3                MORRIS NICHOLS ARSHT & TUNNELL
                  BY:  JACK B. BLUMENFELD, ESQ.
 4
                                   - and -
 5
                  WILMER CUTLER PICKERING HALE AND DORR LLP
 6                BY:  AMANDA L. MAJOR, ESQ.
                       LIV HERRIOT, ESQ.
 7

 8
                               -     -   -   -   -   -
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 4 of 54
                                                                         3



 1                             THE COURT:        Why don't we go on

 2        the record, and as we do, I'll just say a few

 3        things for the record.              The first of which is

 4        that we're here this afternoon by way of a

 5        protective order dispute teleconference in the

 6        matter of VLSI Technology LLC versus Intel

 7        Corporation; it's Civil Action Number

 8        18-966-CFC-CJB here in our court.

 9                             Before we go further, let's have

10        counsel for each side identify themselves for

11        the record.         We'll start first with counsel on

12        the plaintiff's side, and we'll begin there

13        with Delaware counsel.

14                             MR. FARNAN:        Good afternoon,

15        Your Honor.         Brian Farnan on behalf of the

16        plaintiff, and with me is Michael Harbour,

17        Chris Abernethy, and Ian Washburn, all from

18        Irell & Manella, and Mr. Harbour will argue on

19        behalf of the plaintiff today.

20                             THE COURT:        Thank you.       We'll do

21        the same for counsel on defendants' side;

22        we'll begin with Delaware counsel.

23                             MR. BLUMENFELD:          Thank you, Your

24        Honor.      It's Jack Blumenfeld from Morris


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 5 of 54
                                                                          4



 1        Nichols for Intel.            Also on are Amanda Major

 2        and Liv Herriot from Wilmer Hale and Mashhood

 3        Rassam from Intel.

 4                             THE COURT:        And Mr. Blumenfeld,

 5        who is going to be speaking for your side?

 6                             MR. BLUMENFELD:          I will.      Thank

 7        you, Your Honor.

 8                             THE COURT:        All right.       Thank

 9        you.

10                             All right.        So the dispute has

11        to do with an issue raised by Intel, and so

12        I'll turn to their counsel first, and

13        Mr. Blumenfeld, it will be you.                  And I guess

14        I'll let you address what you heard from the

15        other side in their letter first, and then I

16        have a couple of specific questions for you

17        that I'll follow up on.

18                             MR. BLUMENFELD:          Sure.     Thank

19        you, Your Honor.

20                             First, just a couple of updates.

21        I know in the letters we said that in the

22        California antitrust case that we had until

23        this Friday, February 5th to file an amended

24        complaint.        The parties have since stipulated


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 6 of 54
                                                                         5



 1        and Judge Chen has ordered an extension until

 2        March 8, so the time pressure has changed a

 3        little bit.         That's the first thing.

 4                             The second thing is that there

 5        was a similar motion and litigation between

 6        the parties in the Western District of Texas.

 7        And I'm not terribly familiar with the details

 8        of that, but there was I understand a

 9        telephone hearing on that this morning, and

10        Judge Albright denied Intel's motion in that

11        case.      We think this case is a little

12        different because what we're seeking, the

13        documents we're seeking relief for are

14        different, and also we think the Third Circuit

15        law is a little different, and I will address

16        that in a couple of minutes.

17                             Where I'd like to start, Your

18        Honor, is with the provisions of the

19        protective order, because that's something

20        that VLSI didn't address, but they did say in

21        their letter that they relied on the terms of

22        the protective order and accused us of

23        violating the protective order by even

24        bringing this request.              And I just wanted to


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 7 of 54
                                                                         6



 1        point out a couple of things.

 2                             One, paragraph 16, 17, and 43 of

 3        our protective order, that's DI 96, on access

 4        of use all start with the words "unless

 5        ordered by the Court."              So they clearly permit

 6        the Court to order otherwise.

 7                             And something we didn't cite,

 8        but paragraph 65 of that order specifically

 9        says that the order is without prejudice to

10        the right of any party to apply to the Court

11        at any time for additional protection or to

12        relax or rescind the restrictions of the

13        order.      So I just wanted to get past

14        especially that somehow we violated the

15        Court's order by following the procedure that

16        the order said we should follow.

17                             THE COURT:        Mr. Blumenfeld, is

18        there anything you want to say relatedly about

19        the suggestion at the end of VLSI's brief that

20        due to Intel's kind of work in the Apple case

21        and the contemplation of or maybe actual

22        preparing of some amended pleading in that

23        case that you violated the protective order

24        because you "used the material any other way"


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 8 of 54
                                                                               7



 1        from there?

 2                             MR. BLUMENFELD:           Your Honor,

 3        yeah.      I don't think there can be any

 4        violation when, one, we haven't prepared any

 5        amended pleading.           We're seeking permission to

 6        use documents to do that.

 7                             Also, when the protective order

 8        expressly has a provision permitting us to

 9        come to Your Honor or to Judge Connolly and to

10        seek relief from the order, I don't know how

11        else we could do it other than ask you.                        But

12        we certainly have not disclosed anything to

13        the antitrust lawyers or prepared anything;

14        we're seeking your permission to be able to do

15        that.      If we get your permission, we will.                       If

16        we don't get your permission, we won't.                        But I

17        don't see how you could use those provisions

18        in any way other than asking the Court.                        That

19        doesn't mean we've used the information in

20        California or to prepare a pleading.                    We

21        haven't done either of those things.

22                             THE COURT:        Okay.     Let me let

23        you continue.

24                             MR. BLUMENFELD:           Just to make


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 9 of 54
                                                                           8



 1        clear what we're doing and not doing and what

 2        we're trying to do or not trying to do, we're

 3        not trying to make anything public.                    This is

 4        not one of those cases like Pansy where

 5        someone wanted to put things in a newspaper.

 6        We're not trying to disclose anything to

 7        anyone other than outside counsel in the

 8        California case, and outside counsel there is

 9        Wilmer Hale; it's the same firm as outside

10        counsel here.

11                             What we are trying to do is to

12        use a limited number of documents in the

13        California antitrust action, and I know

14        there's something in their brief that says we

15        haven't said what we want.                I think the order

16        that we attached to our motion is exactly what

17        we want.       We want to be able to use two

18        documents: The cost to VLSI of acquiring two

19        of the patents-in-suit in this case, the '331

20        and '633 patent; and statements by VLSI's

21        damages expert about the value of the '331

22        patent and VLSI's damages claim.                  We don't

23        have a similar request for the '633 because

24        there hasn't been any expert discovery there


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 10 of 54
                                                                          9



 1         and we don't have those contentions.

 2                              THE COURT:       Mr. Blumenfeld,

 3         before you move on, in that regard, in terms

 4         of exactly what you want disclosed, I saw the

 5         documents attached as exhibits to your letter.

 6         It looks like in Exhibits A and B, two

 7         agreements; and then Exhibit C, some excerpts

 8         from the expert's report as to the '331, I

 9         think.

10                              I guess the question I had was,

11         are you literally asking to disclose the

12         entirety of that information?                It struck me,

13         for example, that it might be the case -- I

14         don't know, maybe this isn't really where the

15         fight is -- that some portion of those docs

16         don't necessarily actually relate to the cost

17         to acquire the patents, or statements about

18         the alleged value or significance of the '331.

19         For example, there's probably some portions of

20         those contracts -- and I guess could say maybe

21         you need the whole thing for completeness.

22         But there's probably some portions of the

23         contracts don't relate to the cost, and

24         there's probably some portion of the excerpt


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 11 of 54
                                                                             10



 1         from the expert, like, for example, some of

 2         the content on that second page, it may not

 3         necessarily go to value.

 4                              So I wanted to be clear exactly

 5         from those docs what were you asking to

 6         disclose, the entirety of them or just some

 7         substance?

 8                              MR. BLUMENFELD:          Your Honor, we

 9         did ask for the entirety, but we don't need

10         the entirety.         That's a very good point.                 What

11         we need are the acquisition costs from the

12         contracts, and I guess that would also have to

13         include what it is that was being acquired,

14         because it wasn't just the one patent.                     But we

15         certainly would be happy to redact other

16         information out of them.

17                              And the same with Exhibit C, to

18         the extent that there is information on the

19         second page that doesn't go to the damages

20         request, we're happy to redact that, too.                        If

21         Your Honor rules we can use the information,

22         we will be glad to go back and do that and try

23         to work with VLSI's counsel to do that.                        But I

24         think that's correct, Your Honor, that we


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 12 of 54
                                                                               11



 1         don't need the entire agreements.

 2                              THE COURT:       Okay.     Let me let

 3         you continue.

 4                              MR. BLUMENFELD:          So the issue

 5         here I think is largely good cause.                   And this

 6         is an odd situation at least in my experience

 7         because we don't disagree that we have to show

 8         good cause to modify a protective order.                       On

 9         the other hand, under Pansy and other Third

10         Circuit law, the party seeking to maintain

11         confidentiality has the burden to show good

12         cause to keep it confidential, so there's a

13         little bit of a burden on both sides.                    And I

14         think here, it actually is important because

15         our good cause, in the January 6 order in the

16         Northern District of California, Judge Chen

17         has given us the opportunity to amend our

18         complaint.        And the issue is that in his

19         order, he found that our allegations about

20         super competitive prices were not sufficient,

21         and that included a comparison of the prices

22         VLSI paid for the patents compared to what he

23         called the exorbitant damages, I think quoting

24         us, that VLSI has claimed for infringement.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 13 of 54
                                                                           12



 1                              And I know we didn't give you,

 2         at least I don't think we gave you Judge

 3         Chen's opinion, but I'm happy to do that, too.

 4                              THE COURT:       I should say I do

 5         have, we were able to find it.                 We only were

 6         able to get the redacted version, though it's

 7         lightly redacted, so I have the opinion before

 8         me.    We could not get the transcript, which I

 9         think is not on the docket.               But at least for

10         what it's worth, I have the opinion.

11                              MR. BLUMENFELD:          I'm glad you

12         have it.       We should have given it to you.                 But

13         in footnote 9, I'm sure Your Honor saw that

14         Judge Chen said the plaintiffs did not ask the

15         courts presiding over the VLSI suits against

16         Intel for leave from the protective order so

17         they could make a filing under seal in this

18         case, and that's not what we're trying to do.

19         We get it that we should or could have done it

20         earlier, but we are trying to do it now.

21                              And we are seeking very limited

22         information.        As Your Honor suggests, we can

23         make it more limited.             We do have an interest

24         in getting that limited information to use


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 14 of 54
                                                                          13



 1         under seal, not to use publicly in the

 2         California action.           And we have an interest in

 3         those documents, and we'll keep them

 4         confidential to outside counsel.

 5                              But I do want to address

 6         specifically Exhibit C to our motion, because

 7         as to the '331 damages expert's claim, which

 8         is a number and a little bit more, we don't

 9         even understand why VLSI's contention is

10         confidential to begin with.               I know we've had

11         issues with other judges on this court and

12         with Your Honor where it's been pretty

13         consistently held that contentions that don't

14         reflect that party's confidential information

15         aren't confidential.

16                              Now, as to the two agreements,

17         the VLSI acquisition agreements, we don't

18         argue that they're not confidential.                    But

19         there is balancing, and the issue on the other

20         side is, is there a clearly defined and

21         serious injury alleged with specificity from

22         disclosure to outside counsel in the antitrust

23         case, and we just don't see it.

24                              And the Third Circuit law is I


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 15 of 54
                                                                          14



 1         think pretty much in our favor on this, which

 2         may be different than the law that applied in

 3         the Fifth Circuit.           But the burden of the

 4         party claiming confidentiality to maintain

 5         that confidentiality I think is pretty

 6         squarely on the party claiming it.

 7                              And as to the relevance, we

 8         think it's relevant, but ultimately that's up

 9         to Judge Chen, but we think we've shown good

10         cause, and there's really no serious

11         confidentiality concerns.

12                              And unless Your Honor has more

13         questions, that concludes my presentation.

14                              THE COURT:       Okay.     I guess,

15         Mr. Blumenfeld, you don't currently know what

16         rationale Judge Albright used to deny the

17         request earlier today, do you?

18                              MR. BLUMENFELD:          I do not know.

19         I was not on the call, though I was told that

20         he denied the request, and I really don't know

21         anything more than that.

22                              THE COURT:       Okay.     All right.

23         Thank you.        I'll come back to you for brief

24         rebuttal.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 16 of 54
                                                                          15



 1                              Let me turn to plaintiff's side.

 2         And I can't recall, who is going to speak on

 3         behalf of plaintiff's side?

 4                              MR. HARBOUR:        Hi, Your Honor.

 5         This is Michael Harbour from Irell & Manella.

 6                              THE COURT:       Hi, Mr. Harbour.

 7         I'll give you the chance to respond to what

 8         you heard from Mr. Blumenfeld, then I'll jump

 9         in with a question or two, as well.

10                              MR. HARBOUR:        Thank you, Your

11         Honor.      I'd like to start with Judge

12         Albright's decision this morning in the

13         Western District of Texas.               I was on the call

14         and was able to hear Judge Albright's

15         reasoning.        And essentially Judge Albright

16         held that the motion should be denied because

17         this was a specifically negotiated and agreed-

18         upon protective order.             VLSI has abided by

19         that protective order.

20                              For example, even though we had

21         access based on discovery in these patent

22         cases to Intel's source codes, other

23         discovery, we have not used or intended to use

24         or proposed using that information to file


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 17 of 54
                                                                          16



 1         separate infringement claims against Intel in

 2         other actions.         And I suspect that if we did

 3         try to do that, Intel would be up in arms that

 4         that was a clear violation of the protective

 5         order, specifically the provisions of the

 6         protective order that state that the

 7         information produced in this case will be used

 8         for this case only.            That language is sweeping

 9         and fairly unequivocal.

10                              THE COURT:       Mr. Harbour, let me

11         jump in because this goes to one of the points

12         Mr. Blumenfeld made and it was something that

13         I was thinking when I was reading the letters

14         which is, for example, paragraph 43, it

15         certainly says that the part of that paragraph

16         that you quote in your letters, it certainly

17         does say that designated material is only

18         going to be used for purposes of this case and

19         the other ND Cal case that's referenced there,

20         but it starts out by saying "unless otherwise

21         ordered by the Court."

22                              So I think as a minimum, one

23         could pretty clearly infer that both sides

24         understood that it's metaphysically impossible


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 18 of 54
                                                                          17



 1         for one side or the other to obtain an order

 2         in this case that some amount of designated

 3         material for some purpose could possibly be

 4         used in some other action other than those

 5         two.     Of course, it has to be ordered by a

 6         court or the parties could agree to it, but

 7         it's possible, and both sides knew that; they

 8         understood it.         Maybe the instances would be

 9         relatively rare, but it was certainly a

10         possibility.        Isn't that fair?

11                              MR. HARBOUR:        Yes, Your Honor.

12         I think it's fair that the parties anticipated

13         that there might be limited circumstances in

14         which use would be permissible and it can seek

15         court permission for that use.                 An example of

16         that would be where you have discovery going

17         on in multiple cases that overlap or are

18         related in some way.            For efficiency purposes,

19         it's not at all uncommon for there to be minor

20         modification of the protective order that

21         allows cross-use of discovery, so you don't

22         have to go through the rigamarole of

23         requesting the information in the other case

24         and producing it in the other case; the


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 19 of 54
                                                                          18



 1         interest of efficiency allows you to have

 2         cross-use.        And I believe there has even been

 3         such provisions in this case.

 4                              But what Intel is proposing here

 5         is categorically different than that.                    They're

 6         not saying that is some need for efficiency

 7         where they're going to have discovery obtained

 8         in the antitrust action and we might as well,

 9         you know, allow cross-use.               They're trying to

10         bring a new litigation against VLSI based on

11         this information that they've used in this

12         case, that they obtained in this case, subject

13         to the protective order.

14                              It would be analogous if Irell &

15         Manella representing VLSI took information

16         regarding Intel source code and tried to bring

17         an entirely different infringement action

18         against Intel.         I think Intel would think that

19         that was completely inaccessible and a

20         violation of the protective order and did not

21         fall into these narrow circumstances where in

22         the interest of efficiency you might modify a

23         protective order to allow cross-use of

24         discovery in a related case.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 20 of 54
                                                                          19



 1                              THE COURT:       Mr. Harbour, I hear

 2         you there, and certainly I can see how it

 3         could be a slippery slope.               And discovery,

 4         particularly sensitive discovery in one case,

 5         you know, the parties wouldn't necessarily

 6         want it to be used to initiate lots of

 7         litigations all around the country for other

 8         unrelated matters.

 9                              I think the question that Intel

10         might point to, I think they are pointing to

11         here, is that, look, doesn't this look a

12         little different here?             In this other case,

13         we've got a district court judge who was

14         issuing an opinion and who is basically saying

15         in the opinion, look, this is certain

16         information that it might not have won the

17         day, but it could have at least been relevant,

18         and perhaps might have won the day, who knows.

19         But it was certainly information that if you

20         had it, your motion would be a lot stronger.

21                              And he goes on to say, I think,

22         look, you could have asked the other district

23         court for permission to provide it, almost

24         suggesting that such a request makes sense.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 21 of 54
                                                                          20



 1         And if it makes sense and if Intel could have

 2         done it and they didn't do it, shame on them,

 3         but almost like he's kind of blessing it.

 4                              And indeed, I think Intel

 5         pointed in one of their -- in an attachment to

 6         their email that made it appear as if in that

 7         case before Judge Chen, VLSI actually faulted

 8         Intel and said, hey, Intel, if you thought it

 9         was so important, if you think this is really

10         helpful, you could have asked for this; you

11         could have asked the District of Delaware and

12         you didn't do it, so shame on you.

13                              So how come I don't read what

14         Judge Chen said in his opinion and what VLSI

15         said in that email as a suggestion that, hey,

16         this was a perfectly appropriate thing for

17         Intel to try to do, they didn't do it the

18         first time and that's their fault, and now

19         Intel is trying to remedy that.

20                              MR. HARBOUR:        Well, Your Honor,

21         I don't think I read Judge Chen's opinion

22         exactly in that same way.               I don't think he

23         was blessing this procedure or saying this was

24         what they should do now that the complaint has


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 22 of 54
                                                                          21



 1         been dismissed.          And several points on that.

 2                              First, given the background of

 3         the case, Intel came to VLSI and requested use

 4         of this information before they filed their

 5         amended complaint.           Our position was that

 6         there was a protective order that prohibited

 7         this use, and we're not going to agree to it,

 8         and if Intel wanted to seek this relief, it

 9         needs to file a request for relief in this

10         court and we can have that dispute adjudicated

11         in the proper way.

12                              We weren't saying that the

13         request is proper or that it should be

14         granted.       In fact, we wanted the opportunity

15         to be able to brief it and explain why we

16         thought the request was improper.

17                              I think likewise, what Intel

18         then tried to do in front of Judge Chen is

19         say, well, VLSI -- they could have just done

20         that at that point; they didn't.                  Instead,

21         they tried to use the fact that VLSI had

22         refused the request to argue why there should

23         be essentially a lesser pleading standard, a

24         fact, because they didn't have access to the


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 23 of 54
                                                                          22



 1         information.

 2                              Now, what Judge Chen held was

 3         two things.        I think he, one, said the

 4         information doesn't seem to be particularly

 5         relevant, because what they're seeking is

 6         information about the purchase price of these

 7         patents at issue and then what VLSI had sought

 8         in damages to show super competitive pricing,

 9         or at least alleged super competitive pricing.

10                              And what Judge Chen said, this

11         is all of limited probative value, were his

12         exact words, because a damage demand is just

13         that, it's a demand, it's not an actual price,

14         and it hasn't even been adjudicated in this

15         court yet.

16                              THE COURT:       Mr. Harbour, I was

17         just going to say on the flip side, he didn't

18         seem to say it would be, in and of itself

19         would be the most powerful evidence in the

20         world, but you can read what he's saying as

21         saying, well, is it a piece, is it a piece of

22         the puzzle, is it relevant?               Yeah.      Now, look,

23         you've got to do some extra work.                  Just

24         knowing that a demand was made or knowing what


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 24 of 54
                                                                          23



 1         the demand was that was made in another case

 2         is one thing; making the further case that the

 3         differential between that demand and maybe

 4         what you paid for the patents is attributable

 5         to the aggregation of patent substitutes, it's

 6         a different thing, you're going to have to do

 7         more work there.          But isn't it a fair read

 8         that he's saying it's a relevant piece to the

 9         puzzle, if not the entire puzzle?

10                              MR. HARBOUR:        Again, we might

11         have different readings of it, but I

12         appreciate what Your Honor is saying.                    I think

13         he -- I think he was noting that Intel could

14         have sought this relief; it didn't.                   But that

15         was in a footnote.           His main point was it

16         doesn't seem to solve the -- to get them what

17         they need to state an antitrust claim.

18                              But again, I want to address

19         another point, which I think is regardless of

20         whether Judge Chen was saying this information

21         was relevant or not, I don't think he was

22         necessarily condoning what plaintiffs --

23         sorry, what Intel is seeking to do here.

24                              And again, I'll just go back to


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 25 of 54
                                                                          24



 1         what I think was the basis for Judge

 2         Albright's decision this morning.                  If the shoe

 3         were on the other foot and Intel had filed a

 4         separate infringement claim not related to the

 5         patents at issue here against Intel before

 6         Judge Chen, and Judge Chen had dismissed that

 7         complaint twice; and then we came to this

 8         court and said, you know, we actually want to

 9         use Intel's source code that was discovered in

10         this case in order to resurrect that case in

11         which there is no discovery, in fact, in which

12         discovery is stayed, I think Intel would

13         scream bloody murder about that as being a

14         violation of the protective order.                   And I'm

15         curious what their position is on this call

16         regarding that, but I'd be quite shocked if

17         Intel thought that was permissible.

18                              So I guess there's two separate

19         issues.      I think it does have to be relevant,

20         and I appreciate that I might have a different

21         read of Judge Chen's opinion than Your Honor

22         does.     But I think even if it is relevant,

23         that doesn't mean that this is an appropriate

24         way to replead an antitrust claim , basically


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 26 of 54
                                                                          25



 1         trying to use discovery from this case to

 2         support a whole new entire action against

 3         VLSI.

 4                              THE COURT:       And I guess

 5         relatedly, I see the point you're making and

 6         the power of it in terms of what if we had

 7         tried to do something similar and how would

 8         Intel react, and I'll certainly ask Intel for

 9         their view on that when I go back to them on

10         rebuttal.

11                              But one thing I'm thinking about

12         in terms of the position, though, is I think

13         it's correct that in our circuit, I have to

14         look at the Pansy factors here to try to

15         determine what are the relative benefits and

16         harms.      In their letter, Intel made the case

17         as to why those various factors came out their

18         way.     I didn't really see you in your letter

19         responding as to the substance of those

20         factors and stating your argument into the

21         factors that I have to consider, so I just

22         want to give you a chance to address that.

23                              MR. HARBOUR:        Thank you, Your

24         Honor.      I think that our letter does address


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 27 of 54
                                                                            26



 1         the particular factors that we believe are

 2         relevant.       So one of those factors is if the

 3         moving party has to show that they're using

 4         the information for a legitimate purpose.                       And

 5         as we noted in our letter, we don't believe

 6         that there is a legitimate purpose here,

 7         because the purpose that Intel wants to use

 8         this for is essentially to resurrect a

 9         complaint that has been twice dismissed.                       And

10         two principles are relevant here.

11                              One, under Iqbal, a party is not

12         entitled to discovery in order to basically

13         state a claim.         And courts in this

14         jurisdiction and other jurisdictions have held

15         you can't modify a protective order, it's not

16         good cause to modify a protective order in

17         order to circumvent a limitation on discovery

18         in another case.          That's one limitation, the

19         basic Iqbal limitation.

20                              But in addition, discovery in

21         that case has been stayed pending whether or

22         not Intel can actually state a claim, which

23         they have so far failed to do.                 So we don't

24         think there's a legitimate purpose here, and


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 28 of 54
                                                                           27



 1         that's one of the factors.

 2                              Another factor is relevance,

 3         which we've discussed.             Or at least it's a

 4         factor that courts will consider in forming

 5         that analysis.         But another factor is reliance

 6         interest.       Here I think the reliance interest,

 7         for the reasons we've noted, and I think that

 8         Judge Albright was convinced of this morning,

 9         are quite significant.             The parties negotiated

10         the protective order.             They both benefitted

11         from that protective order.               There are

12         trade-offs in any negotiation about what you

13         can and cannot use.

14                              And I know that Intel filed this

15         antitrust complaint well over a year ago.                      It

16         could have at that point, you know, flagged

17         this issue and said, hey, there might be

18         related issues in the two cases and sought

19         relief in the protective order, and then we

20         could have had a discussion at that point

21         whether or not such relief was appropriate and

22         what its scope would be.

23                              They didn't do that.            They filed

24         a complaint without mentioning any of this


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 29 of 54
                                                                          28



 1         information.        They then tried to raise this

 2         information without actually seeking relief

 3         from the protective order, and now that they

 4         have this twice-dismissed complaint are

 5         basically trying to use, and after a year and

 6         a half of VLSI relying on that protective

 7         order to produce information, not anticipating

 8         that this information could be used against it

 9         in the antitrust case, that is when Intel

10         decides to come forward and seek this relief.

11         So I do think the reliance interests do weigh

12         significantly against modification of the

13         protective order.

14                              So those I think are the key

15         relevant factors that we discuss in our

16         motion.

17                              Now, one other thing I'd like to

18         note, opposing counsel makes much of the fact

19         that this information will remain confidential

20         and it won't be publicly disclosed.                   And that

21         can be a relevant factor.               But I want to note

22         that it's not the sole purpose of a protective

23         order.      Protective orders don't just protect

24         against public disclosure, they also guard


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 30 of 54
                                                                              29



 1         against misuse of information produced in

 2         litigation.

 3                              One example that's common in

 4         patent infringement cases, including this one,

 5         is you have a patent prosecution bar that

 6         limits the ability of attorneys who have

 7         access to confidential information from filing

 8         or prosecuting patents in front of the PTO in

 9         related areas.         The concern there is not that

10         there's going to be necessarily public

11         disclosure of the information, it's that once

12         that side obtains that information, they could

13         use it to their advantage in another legal

14         proceeding, and parties have interest in

15         preventing that.          So I think that factor, as

16         well, weighs against modifying the protective

17         order.

18                              THE COURT:       Okay.     And

19         Mr. Harbour, one last question.                 I think maybe

20         this is to come back to the issue of what was

21         kind of said in the case before Judge Chen

22         about what Intel could or couldn't do in these

23         other matters with regard to this info.                        I

24         think the thing I was thinking of is at the


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 31 of 54
                                                                          30



 1         end, and this is attached to I think your

 2         letter, the email string -- let's see, it's

 3         Exhibit B, and it's on the last page.

 4                              Now, it's admittedly I think

 5         Intel's counsel responding to you, to your

 6         side, and quoting from what they say is your

 7         reply brief on the motion to dismiss in the

 8         Northern District of California case, the

 9         Fortress case, and they quote you as saying to

10         that court, "If Intel really felt it needed

11         the information [VLSI confidential information

12         from the VLSI v. Intel litigations] to state a

13         claim, Intel should have sought relief from

14         the courts that issued the orders."

15                              So is what you're saying, if

16         that's an accurate representation of what was

17         in the reply brief, is what you're saying when

18         you wrote those words, what you meant Judge

19         Chen to understand was, Judge, if Intel really

20         felt it needed the information that we're

21         talking about, it could have sought relief

22         from the other courts.             But by the way,

23         there's no chance in the world that those

24         courts would ever grant it because we're going


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 32 of 54
                                                                          31



 1         to fight it tooth and nail and it would be

 2         absolutely inappropriate for them to seek it

 3         or to get it.

 4                              Doesn't the suggestion to the

 5         Court that Intel should have done this at

 6         least in some way suggest that it might be not

 7         the craziest thing to do, not an outrageous

 8         thing to do?        What did you mean by those

 9         points?

10                              MR. HARBOUR:        Well, Your Honor,

11         as I noted before, our position, and we've

12         taken this position in front of Judge Chen,

13         including in the hearing on the motion to

14         dismiss, is we've always opposed what Intel is

15         trying to do here.           That's why we denied their

16         request to use the information.                 What we were

17         noting is the proper procedure is not what

18         Intel then did.          Intel then filed their

19         amended complaint and said, well, we shouldn't

20         be held to the same pleading standard as the

21         cases cited by VLSI to survive a motion to

22         dismiss, because we asked VLSI for this

23         information and they refused to give it to us.

24                              So in responding to that


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 33 of 54
                                                                          32



 1         argument, what we said was that makes no

 2         sense.      If Intel thought it was really

 3         important information, they should have sought

 4         relief in the protective order.                 They

 5         shouldn't be able to use our refusal to get a

 6         lower pleading standard.

 7                              So our argument was not that

 8         would have been proper or this is what they

 9         should have done or had they simply went

10         through the right procedural hoops there would

11         be no issue here; we were specifically

12         responding to an argument that they were

13         making about why they should not have to plead

14         sufficient facts to submit a claim.                    They were

15         trying to essentially shift the blame to us.

16                              Now, the reason why we thought

17         that they needed to go through the proper

18         procedure is precisely because we did not

19         think this relief was appropriate, and we

20         noted that to Judge Chen during the motion to

21         dismiss hearing, that we didn't think the

22         information was relevant, and that there was a

23         discovery stay in the antitrust action, and

24         what Intel was trying to do was circumvent


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 34 of 54
                                                                           33



 1         that stay after having twice failed to state a

 2         complaint.

 3                              So I'm not suggesting that the

 4         quote that opposing counsel provided is

 5         inaccurate on its face, but I think it is

 6         misleading in that we responded to a

 7         particular argument they were making, not

 8         suggesting that this would have been proper,

 9         and, in fact, what we wanted was an

10         opportunity to brief these issues before this

11         court and Judge Albright and other courts.

12                              THE COURT:       All right.        Thank

13         you, Mr. Harbour.           Fair enough.

14                              Let me turn back to Mr.

15         Blumenfeld.        Mr. Blumenfeld, the first thing

16         I'll ask you is the point that Mr. Harbour

17         made, which I think is a good one, which is,

18         look, you can think of lots of scenarios where

19         a suit is brought here in this case and the

20         defendant says, man, we're going to have to

21         give up some really confidential information,

22         we do not love it, but look, they brought suit

23         against us.        But we're going to engage in a

24         protective order, and the protective order,


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 35 of 54
                                                                           34



 1         one of the general provisions is you can't use

 2         the info in this case to bring other suits in

 3         other cases absent a further order of the

 4         court.

 5                              And Intel would get pretty upset

 6         if VLSI looked at its source code or its other

 7         very confidential docs in this case and

 8         thought, you know, I think we could bring a

 9         claim against Intel for some separate product

10         that's not even a part of this case, and we

11         only found that out because we got the

12         confidential info in this case.                 And they

13         suggest that Intel would be up in arms about

14         that.     Isn't that right?           Wouldn't Intel be up

15         in arms about a scenario like that?                   And how

16         is what is going on here any different than

17         the scenario Mr. Harbour posited?

18                              MR. BLUMENFELD:          Yeah, Your

19         Honor, I think it is very different.                    This is

20         not a situation like getting to use Intel's

21         source code so they could bring a new patent

22         infringement case on other patents.                   That's

23         not at all what it's like.

24                              These patents that we're seeking


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 36 of 54
                                                                          35



 1         information about, they're already in play.

 2         We're not trying to raise new patents here.

 3         They've sued us on these patents; we're

 4         litigating them in your court.                 And the claim

 5         is California is already made.                 It's not to

 6         get information to bring a claim, it's to

 7         bolster the allegations, and it is to get some

 8         facts relating to a claim that's already

 9         brought.

10                              But I will say, and the other

11         lawyers know this very well, that when we've

12         had issues about cross-use of information

13         between this case and the Western District of

14         Texas, there have been times when they've come

15         to us and said we want to use something that

16         was disclosed under the Delaware protective

17         order in the Texas case, and we've discussed

18         it with them, and in certain instances, we

19         have agreed.        So I think this is very

20         different, using information that's already

21         out there in an existing case and saying we

22         want to use your source code in order to bring

23         new patent infringement claims.                 I think

24         that's just very different.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 37 of 54
                                                                           36



 1                              And with respect to the

 2         procedures, they made their points about what

 3         Judge Chen said about the stay of discovery,

 4         and he still included that footnote in his

 5         order.      So he obviously doesn't view that as a

 6         prohibition on seeking relief from this court.

 7         Maybe we should have sought it earlier; they

 8         suggested we should have sought it earlier.

 9         But I don't know how they could suggest that

10         it's wrong for us to seek it from Your Honor.

11                              And particularly, I know you

12         cited the "unless otherwise ordered by the

13         Court," but there's also paragraph 65 of the

14         protective order which specifically has a

15         provision saying that any party can seek to

16         modify the protective order, including to

17         relax or rescind provisions.

18                              So the notion that somehow they

19         relied on this and when they entered into this

20         protective order, they knew that there was

21         never going to be anything outside the

22         protective order, that's just wrong.                    It

23         hasn't been the way that this has worked, and

24         it wasn't what anyone contemplated.                   I mean,


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 38 of 54
                                                                          37



 1         the fact is we have litigation between these

 2         parties in several courts in the United States

 3         now, five that I can think of; we have

 4         litigation overseas.            And the notion that

 5         anyone thought that there would be strict laws

 6         and nothing that was ever said in one case

 7         could be used in another, I just don't think

 8         is realistic or the way it's happened.

 9                              That's not to say that, yes, we

10         agreed that they can use our source code or

11         would have agreed they could use our source

12         code.     That's very different than using two

13         agreements about documents about patent

14         infringement cases that are already existing

15         here and that are alleged to be part of the

16         antitrust case in California.

17                              THE COURT:       Okay.     I guess,

18         Mr. Harbour, if I could just go back to a

19         follow-up question based on what

20         Mr. Blumenfeld said and maybe one other

21         question.       The follow-up question, is there

22         anything you want to say?               He suggests that in

23         the Western District of Texas case, there have

24         been some instances where VLSI has wanted to


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 39 of 54
                                                                           38



 1         use some information that it obtained in this

 2         case that, you know, may not be helpful to

 3         Intel, and Intel said it was okay.                   Is there

 4         anything you want to say about why what

 5         happened there isn't the same as what's

 6         happening here?

 7                              MR. HARBOUR:        I think the cases

 8         are entirely different in the following sense.

 9         In each of the patent cases, the issue is not

10         whether or not VLSI can state a claim.                     Those

11         cases are in discovery, and the issue is just

12         sort of for efficiency purposes.                  Should we be

13         able to have cross-use of material, or should

14         the parties have to independently obtain that

15         discovery in each case?              And in those

16         instances, it does make sense to have limited

17         modification of the protective order.                    There's

18         no real dispute that the information is

19         available and can be obtained through

20         discovery, it's just it would just be far more

21         cumbersome to do it in each case individually

22         rather than allow for such process.

23                              This is entirely different.

24         Intel has not yet stated an antitrust claim.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 40 of 54
                                                                          39



 1         It is not entitled to discovery in order to do

 2         so, both under Iqbal and because that case is

 3         currently stayed.

 4                              So again, I think this is

 5         analogous to a case if we had, VLSI had

 6         learned through examining Intel's source code

 7         on related technology that we could have a

 8         better infringement claim in a completely

 9         separate case if we could use that source

10         code, Intel, as I just told you, would object

11         to it.

12                              And the fact that the antitrust

13         claim was already on file, I don't see why

14         that's relevant.          I think, again, if we had

15         filed an infringement claim, a separate one

16         involving different patents and Judge Chen had

17         dismissed it twice and said, hey, I'm just not

18         seeing enough factual detail here, and we came

19         to this court and said, well, now we want to

20         use the source code, again, I think Intel

21         would think it was completely impermissible.

22         And the fact that there's cross-use in cases

23         that are already well into discovery and have

24         overlapping discovery I don't think is


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 41 of 54
                                                                          40



 1         analogous at all.

 2                              The one last point that I would

 3         like to make is just --

 4                              THE COURT:       Actually,

 5         Mr. Harbour, we don't usually do surrebuttal;

 6         I was just asking you to answer the questions

 7         I had, and I have a few others.                 But if it's

 8         very brief, I'll let you make it.

 9                              MR. HARBOUR:        No, Your Honor,

10         please go ahead with your questions.

11                              THE COURT:       Okay.     How is your

12         expert's damages number on the '331 patent

13         something that's confidential?                 I mean, how is

14         that confidential and protected by the

15         protective order?

16                              MR. HARBOUR:        So Your Honor, I

17         think there are two issues here.                  One, I did

18         not understand the request to be limited to

19         just that damage demand.              What the request

20         specifically called for is statements made by

21         our expert regarding the significance of value

22         of patents.        It was much broader than just the

23         damages.       It was much broader than just the

24         damage demand.


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 42 of 54
                                                                          41



 1                              That said, even with respect to

 2         the damage demand itself, paragraph 43 is very

 3         clear, it's information that either it's

 4         produced in this litigation or derived from

 5         the designated material produced in this

 6         litigation and cannot be used in other cases.

 7         And again, I think the issue is not --

 8                              THE COURT:       On that point, I

 9         mean, part of the question is, well, I mean,

10         if in this -- I guess -- it certainly is a

11         piece of information that has come up in this

12         case.     And so I guess based on that paragraph

13         of the protective order, it falls within the

14         default, it can't be used.               But if it is a

15         piece of information that literally if trial

16         were tomorrow, you would stand up and say our

17         expert is going to say we're owed X amount of

18         money in a reasonable royalty, and that was

19         going to be public and anyone could hear it,

20         wouldn't you acknowledge that the case for why

21         there shouldn't be an exception at least as to

22         that demand that's going to be public, is

23         going to come out, is less intense maybe than

24         some of the other information that Intel is


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 43 of 54
                                                                            42



 1         trying to obtain?

 2                              MR. HARBOUR:        Well, I do think

 3         there are differences of degrees here; I would

 4         agree with that.          That certain information is

 5         more confidential and constitutes a more

 6         problematic modification of the protective

 7         order.

 8                              I would have to consider what --

 9         you know, again, I think we're not quite at

10         that stage yet where we're at trial and what

11         information is going to be disclosed or what's

12         going to be subject to -- is going to be under

13         seal or not.

14                              But again, I think Intel should

15         be at this point held to its bargain, which it

16         agreed it wouldn't use this information.                       Now,

17         I understand the Court's point that some

18         information, it seems like it may be not as

19         much a concern, and I appreciate that.                     But I

20         do think that is what the agreement says.

21                              THE COURT:       Okay.     And the other

22         thing I was going to ask is, you know,

23         obviously I have to make my own decision here

24         and will, and Third Circuit law is different


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 44 of 54
                                                                            43



 1         than that of other circuits.

 2                              On the other hand, Judge

 3         Albright is a great colleague and someone who

 4         I respect, so if he's dealing with a similar

 5         issue, it's always nice to see what another

 6         judge said about it, whether or not you agree

 7         in a particular case.             Is there a way you can

 8         get me his decision in the Western District of

 9         Texas case in the very short term?

10                              MR. HARBOUR:        I believe so.          I'd

11         have to look into that procedurally.                    There

12         was a transcript; his decision was sort of

13         made on the record.            Typically they will issue

14         a decision later today, although it might just

15         be a docket entry.           But I don't know what the

16         current status of that transcript is and

17         whether or not it's going to be subject to

18         sealing or what the procedures are in the

19         Western District of Texas.               But we will make

20         every effort to touch base with local counsel

21         and see if we can get that to this court as

22         soon as possible.

23                              THE COURT:       Okay.     All right.        I

24         mean, I'd like to make a decision relatively


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 45 of 54
                                                                          44



 1         soon here.        I know that there's a little more

 2         wiggle room now, but I'd like to kind of make

 3         a decision within the next -- well, but for

 4         that, I think I'd make it within the next day.

 5         But I can give a little time if it's not too

 6         hard to get that before me.

 7                              So why don't we say this then.

 8         I'll ask that to the extent that plaintiff's

 9         counsel is able to make available the

10         district's court decision on a related issue

11         in the Western District of Texas to the Court,

12         that they provide it to the Court no later

13         than close of business on Wednesday of this

14         week, if you're able, and then I'll issue a

15         decision on this issue by no later than the

16         end of this week, so that the parties will

17         have my call and they can move forward one way

18         or the other with regard to the California

19         litigation.

20                              With that said, then, I'll take

21         the matter under advisement and expect to

22         issue a short order that will resolve the

23         dispute by the end of the day on Friday this

24         week.     And to the extent that plaintiffs are


                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 46 of 54
                                                                          45



 1         able to provide that information by Wednesday,

 2         it can go ahead and do so on the docket under

 3         seal.

 4                              If there's nothing further, I

 5         appreciate counsel's arguments today and wish

 6         everybody health and safety in the weeks

 7         ahead.      The Court will end its teleconference

 8         today.      Thank you.

 9                              (Hearing adjourned at 3:48 p.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
     Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 47 of 54
                                                                          46



 1         State of Delaware)
                            )
 2         New Castle County)

 3

 4                            CERTIFICATE OF REPORTER

 5

 6                       I, Jennifer M. Guy, Registered

 7         Professional Reporter and Notary Public in the

 8         State of Delaware, do hereby certify that the

 9         foregoing record, Pages 1 to 46 inclusive, is

10         a true and accurate record of the

11         above-captioned proceedings held on the 1st

12         day of February, 2021, in Wilmington.

13

14

15

16                             / S/ J e nni f e r M. Guy ,     RPR
                               Jennifer M. Guy, RPR
17

18

19

20

21

22

23

24



                               Jennifer M. Guy, RPR
                                  (484) 467-4359
                             jenniferguyrpr@gmail.com
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 48 of 54
                                                                                                                          1


                     '           3:17                    35:19, 37:10,            20:16, 24:23,           - 2:3, 3:23, 4:6,
                                abided [1] - 15:18       37:11, 42:16             27:21, 32:19            4:18, 7:2, 7:24,
       '331 [6] - 8:19, 8:21,   ability [1] - 29:6      agreement [1] -          areas [1] - 29:9         10:8, 11:4, 12:11,
         9:8, 9:18, 13:7,       able [11] - 7:14,        42:20                   argue [3] - 3:18,        14:18, 34:18
         40:12                   8:17, 12:5, 12:6,      agreements [5] -          13:18, 21:22           bolster [1] - 35:7
       '633 [2] - 8:20, 8:23     15:14, 21:15,           9:7, 11:1, 13:16,       argument [5] -          Brian [1] - 3:15
                                 32:5, 38:13, 44:9,      13:17, 37:13             25:20, 32:1, 32:7,     BRIAN [1] - 1:16
                     /           44:14, 45:1            ahead [3] - 40:10,        32:12, 33:7            brief [8] - 6:19,
                                above-captioned          45:2, 45:7              arguments [1] -          8:14, 14:23,
       /S [1] - 46:16            [1] - 46:11            Albright [6] - 5:10,      45:5                    21:15, 30:7,
                                absent [1] - 34:3        14:16, 15:15,           arms [3] - 16:3,         30:17, 33:10,
                     1          absolutely [1] -         27:8, 33:11, 43:3        34:13, 34:15            40:8
                                 31:2                   Albright's [3] -         ARSHT [1] - 2:3         bring [7] - 18:10,
       1 [2] - 1:9, 46:9        access [4] - 6:3,        15:12, 15:14,           attached [3] - 8:16,     18:16, 34:2, 34:8,
       16 [1] - 6:2              15:21, 21:24,           24:2                     9:5, 30:1               34:21, 35:6,
       17 [1] - 6:2              29:7                   allegations [2] -        attachment [1] -         35:22
       18-00966-CFC-            accurate [2] -           11:19, 35:7              20:5                   bringing [1] - 5:24
        CJB [1] - 1:4            30:16, 46:10           alleged [4] - 9:18,      attorneys [1] - 29:6    broader [2] - 40:22,
       18-966-CFC-CJB           accused [1] - 5:22       13:21, 22:9,            attributable [1] -       40:23
        [1] - 3:8               acknowledge [1] -        37:15                    23:4                   brought [3] - 33:19,
       1st [1] - 46:11           41:20                  allow [3] - 18:9,        available [2] -          33:22, 35:9
                                acquire [1] - 9:17       18:23, 38:22             38:19, 44:9            burden [3] - 11:11,
                     2          acquired [1] -          allows [2] - 17:21,                               11:13, 14:3
                                 10:13                   18:1                              B             BURKE [1] - 1:12
       2021 [2] - 1:9,          acquiring [1] - 8:18    almost [2] - 19:23,                              business [1] -
        46:12                   acquisition [2] -        20:3                    background [1] -         44:13
                                 10:11, 13:17           Amanda [1] - 4:1          21:2                   BY [4] - 1:16, 1:19,
                     3          Action [2] - 1:3, 3:7   AMANDA [1] - 2:6         balancing [1] -          2:3, 2:6
                                action [7] - 8:13,      amend [1] - 11:17         13:19
       3:00 [1] - 1:9
       3:48 [1] - 45:9
                                 13:2, 17:4, 18:8,      amended [5] - 4:23,      bar [1] - 29:5                   C
                                 18:17, 25:2,            6:22, 7:5, 21:5,        bargain [1] - 42:15
                                 32:23                   31:19                   base [1] - 43:20        Cal [1] - 16:19
                     4          actions [1] - 16:2      amount [2] - 17:2,       based [4] - 15:21,      California [10] -
                                actual [2] - 6:21,       41:17                    18:10, 37:19,           4:22, 7:20, 8:8,
       43 [3] - 6:2, 16:14,                                                                               8:13, 11:16, 13:2,
                                 22:13                  analogous [3] -           41:12
        41:2                                                                                              30:8, 35:5, 37:16,
                                addition [1] - 26:20     18:14, 39:5, 40:1       basic [1] - 26:19
       46 [1] - 46:9                                                                                      44:18
                                additional [1] -        analysis [1] - 27:5      basis [1] - 24:1
                                 6:11                   AND [1] - 2:5            BEFORE [1] - 1:12       cannot [2] - 27:13,
                     5          address [7] - 4:14,     answer [1] - 40:6        begin [3] - 3:12,        41:6
                                 5:15, 5:20, 13:5,      anticipated [1] -         3:22, 13:10            captioned [1] -
       5th [1] - 4:23
                                 23:18, 25:22,           17:12                   behalf [3] - 3:15,       46:11
                                 25:24                  anticipating [1] -        3:19, 15:3             case [59] - 4:22,
                     6          adjourned [1] -          28:7                    benefits [1] - 25:15     5:11, 6:20, 6:23,
                                 45:9                   antitrust [13] - 4:22,   benefitted [1] -         8:8, 8:19, 9:13,
       6 [1] - 11:15
                                adjudicated [2] -        7:13, 8:13, 13:22,       27:10                   12:18, 13:23,
       65 [2] - 6:8, 36:13
                                 21:10, 22:14            18:8, 23:17,            better [1] - 39:8        16:7, 16:8, 16:18,
                                admittedly [1] -         24:24, 27:15,           between [4] - 5:5,       16:19, 17:2,
                     8           30:4                    28:9, 32:23,             23:3, 35:13, 37:1       17:23, 17:24,
                                advantage [1] -          37:16, 38:24,           bit [3] - 5:3, 11:13,    18:3, 18:12,
       8 [1] - 5:2
                                 29:13                   39:12                    13:8                    18:24, 19:4,
                                advisement [1] -        appear [1] - 20:6        blame [1] - 32:15        19:12, 20:7, 21:3,
                     9                                                                                    23:1, 23:2, 24:10,
                                 44:21                  APPEARANCES              blessing [2] - 20:3,
                                afternoon [2] - 3:4,     [2] - 1:14, 2:1          20:23                   25:1, 25:16,
       9 [1] - 12:13
                                 3:14                   Apple [1] - 6:20         bloody [1] - 24:13       26:18, 26:21,
       96 [1] - 6:3
                                                        applied [1] - 14:2                                28:9, 29:21, 30:8,
                                aggregation [1] -                                Blumenfeld [11] -
                                                                                                          30:9, 33:19, 34:2,
                     A           23:5                   apply [1] - 6:10          3:24, 4:4, 4:13,
                                                                                                          34:7, 34:10,
                                ago [1] - 27:15         appreciate [4] -          6:17, 9:2, 14:15,
       ABERNETHY [1] -                                                                                    34:12, 34:22,
                                agree [4] - 17:6,        23:12, 24:20,            15:8, 16:12,
        1:19                                                                                              35:13, 35:17,
                                 21:7, 42:4, 43:6        42:19, 45:5              33:15, 37:20
       Abernethy [1] -                                                                                    35:21, 37:6,
                                agreed [5] - 15:17,     appropriate [4] -        BLUMENFELD [11]
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 49 of 54
                                                                                                                        2


        37:16, 37:23,           35:6, 35:8, 38:10,       25:21, 27:4, 42:8      22:15, 24:8,          DELAWARE [1] -
        38:2, 38:15,            38:24, 39:8,            consistently [1] -      30:10, 33:11,          1:1
        38:21, 39:2, 39:5,      39:13, 39:15             13:13                  34:4, 35:4, 36:6,     demand [9] - 22:12,
        39:9, 41:12,           claimed [1] - 11:24      constitutes [1] -       39:19, 43:21,          22:13, 22:24,
        41:20, 43:7, 43:9      claiming [2] - 14:4,      42:5                   44:10                  23:1, 23:3, 40:19,
       cases [13] - 8:4,        14:6                    contemplated [1] -     Court [10] - 6:5,       40:24, 41:2,
        15:22, 17:17,          claims [2] - 16:1,        36:24                  6:6, 6:10, 7:18,       41:22
        27:18, 29:4,            35:23                   contemplation [1] -     16:21, 31:5,          denied [4] - 5:10,
        31:21, 34:3,           clear [4] - 8:1, 10:4,    6:21                   36:13, 44:11,          14:20, 15:16,
        37:14, 38:7, 38:9,      16:4, 41:3              content [1] - 10:2      44:12, 45:7            31:15
        38:11, 39:22,          clearly [3] - 6:5,       contention [1] -       Court's [2] - 6:15,    deny [1] - 14:16
        41:6                    13:20, 16:23             13:9                   42:17                 derived [1] - 41:4
       Castle [1] - 46:2       close [1] - 44:13        contentions [2] -      courts [8] - 12:15,    designated [3] -
       categorically [1] -     code [10] - 18:16,        9:1, 13:13             26:13, 27:4,           16:17, 17:2, 41:5
        18:5                    24:9, 34:6, 34:21,      continue [2] - 7:23,    30:14, 30:22,         detail [1] - 39:18
       certain [3] - 19:15,     35:22, 37:10,            11:3                   30:24, 33:11,         details [1] - 5:7
        35:18, 42:4             37:12, 39:6,            CONTINUED [1] -         37:2                  determine [1] -
       certainly [9] - 7:12,    39:10, 39:20             2:1                   craziest [1] - 31:7     25:15
        10:15, 16:15,          codes [1] - 15:22        contracts [3] -        cross [7] - 17:21,     DI [1] - 6:3
        16:16, 17:9, 19:2,     colleague [1] - 43:3      9:20, 9:23, 10:12      18:2, 18:9, 18:23,    differences [1] -
        19:19, 25:8,           common [1] - 29:3        convinced [1] -         35:12, 38:13,          42:3
        41:10                  compared [1] -            27:8                   39:22                 different [19] - 5:12,
       CERTIFICATE [1] -        11:22                   Corporation [1] -      cross-use [7] -         5:14, 5:15, 14:2,
        46:4                   comparison [1] -          3:7                    17:21, 18:2, 18:9,     18:5, 18:17,
       certify [1] - 46:8       11:21                   CORPORATION [1]         18:23, 35:12,          19:12, 23:6,
       chance [3] - 15:7,      competitive [3] -         - 1:5                  38:13, 39:22           23:11, 24:20,
        25:22, 30:23            11:20, 22:8, 22:9       correct [2] - 10:24,   cumbersome [1] -        34:16, 34:19,
       changed [1] - 5:2       complaint [11] -          25:13                  38:21                  35:20, 35:24,
       Chen [18] - 5:1,         4:24, 11:18,            cost [3] - 8:18,       curious [1] - 24:15     37:12, 38:8,
        11:16, 12:14,           20:24, 21:5, 24:7,       9:16, 9:23            current [1] - 43:16     38:23, 39:16,
        14:9, 20:7, 20:14,      26:9, 27:15,            costs [1] - 10:11      CUTLER [1] - 2:5        42:24
        21:18, 22:2,            27:24, 28:4,            counsel [17] - 3:10,                          differential [1] -
        22:10, 23:20,           31:19, 33:2              3:11, 3:13, 3:21,              D              23:3
        24:6, 29:21,           completely [3] -          3:22, 4:12, 8:7,                             disagree [1] - 11:7
        30:19, 31:12,           18:19, 39:8,             8:8, 8:10, 10:23,     damage [4] - 22:12,    disclose [3] - 8:6,
        32:20, 36:3,            39:21                    13:4, 13:22,           40:19, 40:24,          9:11, 10:6
        39:16                  completeness [1] -        28:18, 30:5, 33:4,     41:2                  disclosed [5] -
       Chen's [3] - 12:3,       9:21                     43:20, 44:9           damages [8] - 8:21,     7:12, 9:4, 28:20,
        20:21, 24:21           concern [2] - 29:9,      Counsel [1] - 1:21      8:22, 10:19,           35:16, 42:11
       Chris [1] - 3:17         42:19                   counsel's [1] - 45:5    11:23, 13:7, 22:8,    disclosure [3] -
       CHRISTOPHER [2]         concerns [1] -           country [1] - 19:7      40:12, 40:23           13:22, 28:24,
        - 1:12, 1:19            14:11                   County [1] - 46:2      dealing [1] - 43:4      29:11
       Circuit [5] - 5:14,     concludes [1] -          couple [4] - 4:16,     decides [1] - 28:10    discovered [1] -
        11:10, 13:24,           14:13                    4:20, 5:16, 6:1       decision [10] -         24:9
        14:3, 42:24            condoning [1] -          course [1] - 17:5       15:12, 24:2,          discovery [23] -
       circuit [1] - 25:13      23:22                   COURT [25] - 1:1,       42:23, 43:8,           8:24, 15:21,
       circuits [1] - 43:1     confidential [15] -       3:1, 3:20, 4:4,        43:12, 43:14,          15:23, 17:16,
       circumstances [2]        11:12, 13:4,             4:8, 6:17, 7:22,       43:24, 44:3,           17:21, 18:7,
        - 17:13, 18:21          13:10, 13:14,            9:2, 11:2, 12:4,       44:10, 44:15           18:24, 19:3, 19:4,
       circumvent [2] -         13:15, 13:18,            14:14, 14:22,         default [1] - 41:14     24:11, 24:12,
        26:17, 32:24            28:19, 29:7,             15:6, 16:10, 19:1,    Defendant [1] - 1:6     25:1, 26:12,
       cite [1] - 6:7           30:11, 33:21,            22:16, 25:4,          defendant [1] -         26:17, 26:20,
       cited [2] - 31:21,       34:7, 34:12,             29:18, 33:12,          33:20                  32:23, 36:3,
        36:12                   40:13, 40:14,            37:17, 40:4,          defendants' [1] -       38:11, 38:15,
       Civil [2] - 1:3, 3:7     42:5                     40:11, 41:8,           3:21                   38:20, 39:1,
       claim [18] - 8:22,      confidentiality [4] -     42:21, 43:23          defined [1] - 13:20     39:23, 39:24
        13:7, 23:17, 24:4,      11:11, 14:4, 14:5,      court [17] - 3:8,      degrees [1] - 42:3     discuss [1] - 28:15
        24:24, 26:13,           14:11                    13:11, 17:6,          Delaware [6] - 3:13,   discussed [2] -
        26:22, 30:13,          Connolly [1] - 7:9        17:15, 19:13,          3:22, 20:11,           27:3, 35:17
        32:14, 34:9, 35:4,     consider [3] -            19:23, 21:10,          35:16, 46:1, 46:8     discussion [1] -
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 50 of 54
                                                                                                                         3


        27:20                   especially [1] -          27:1, 28:15            forward [2] - 28:10,    15:16, 22:2,
       dismiss [4] - 30:7,       6:14                   facts [2] - 32:14,         44:17                 26:14, 31:20,
        31:14, 31:22,           ESQ [7] - 1:16,           35:8                   Friday [2] - 4:23,      42:15, 46:11
        32:21                    1:19, 1:19, 1:20,      factual [1] - 39:18        44:23                helpful [2] - 20:10,
       dismissed [5] -           2:3, 2:6, 2:6          failed [2] - 26:23,      front [3] - 21:18,      38:2
        21:1, 24:6, 26:9,       essentially [4] -         33:1                     29:8, 31:12          hereby [1] - 46:8
        28:4, 39:17              15:15, 21:23,          fair [4] - 17:10,                               HERRIOT [1] - 2:6
       dispute [5] - 3:5,        26:8, 32:15              17:12, 23:7,                    G             Herriot [1] - 4:2
        4:10, 21:10,            evidence [1] -            33:13                                         hi [2] - 15:4, 15:6
        38:18, 44:23             22:19                  fairly [1] - 16:9        general [1] - 34:1     Honor [26] - 3:15,
       DISTRICT [2] - 1:1,      exact [1] - 22:12       fall [1] - 18:21         given [3] - 11:17,      3:24, 4:7, 4:19,
        1:1                     exactly [4] - 8:16,     falls [1] - 41:13         12:12, 21:2            5:18, 7:2, 7:9,
       District [10] - 5:6,      9:4, 10:4, 20:22       familiar [1] - 5:7       glad [2] - 10:22,       10:8, 10:21,
        11:16, 15:13,           examining [1] -         far [2] - 26:23,          12:11                  10:24, 12:13,
        20:11, 30:8,             39:6                     38:20                  grant [1] - 30:24       12:22, 13:12,
        35:13, 37:23,           example [7] - 9:13,     Farnan [1] - 3:15        granted [1] - 21:14     14:12, 15:4,
        43:8, 43:19,             9:19, 10:1, 15:20,     FARNAN [3] - 1:16,       great [1] - 43:3        15:11, 17:11,
        44:11                    16:14, 17:15,            1:16, 3:14             guard [1] - 28:24       20:20, 23:12,
       district [2] - 19:13,     29:3                   fault [1] - 20:18        guess [10] - 4:13,      24:21, 25:24,
        19:22                   exception [1] -         faulted [1] - 20:7        9:10, 9:20, 10:12,     31:10, 34:19,
       district's [1] - 44:10    41:21                  favor [1] - 14:1          14:14, 24:18,          36:10, 40:9,
       docket [3] - 12:9,       excerpt [1] - 9:24      February [3] - 1:9,       25:4, 37:17,           40:16
        43:15, 45:2             excerpts [1] - 9:7        4:23, 46:12             41:10, 41:12          HONORABLE [1] -
       docs [3] - 9:15,         Exhibit [4] - 9:7,      felt [2] - 30:10,        Guy [3] - 46:6,         1:12
        10:5, 34:7               10:17, 13:6, 30:3        30:20                   46:16, 46:16          hoops [1] - 32:10
       documents [7] -          exhibits [1] - 9:5      few [2] - 3:2, 40:7
        5:13, 7:6, 8:12,        Exhibits [1] - 9:6      Fifth [1] - 14:3                  H                       I
        8:18, 9:5, 13:3,        existing [2] - 35:21,   fight [2] - 9:15, 31:1
        37:13                    37:14                                           HALE [1] - 2:5         IAN [1] - 1:20
                                                        file [4] - 4:23,
       done [6] - 7:21,         exorbitant [1] -                                 Hale [2] - 4:2, 8:9    Ian [1] - 3:17
                                                          15:24, 21:9,
        12:19, 20:2,             11:23                    39:13                  half [1] - 28:6        identify [1] - 3:10
        21:19, 31:5, 32:9       expect [1] - 44:21      filed [6] - 21:4,        hand [2] - 11:9,       impermissible [1] -
       DORR [1] - 2:5           experience [1] -          24:3, 27:14,            43:2                    39:21
       due [1] - 6:20            11:6                     27:23, 31:18,          happy [3] - 10:15,     important [3] -
       during [1] - 32:20       expert [5] - 8:21,        39:15                   10:20, 12:3             11:14, 20:9, 32:3
                                 8:24, 10:1, 40:21,     filing [2] - 12:17,      HARBOUR [13] -         impossible [1] -
                 E               41:17                    29:7                    1:19, 15:4, 15:10,      16:24
                                expert's [3] - 9:8,     firm [1] - 8:9            17:11, 20:20,         improper [1] -
       efficiency [5] -          13:7, 40:12            first [9] - 3:3, 3:11,    23:10, 25:23,           21:16
        17:18, 18:1, 18:6,      explain [1] - 21:15       4:12, 4:15, 4:20,       31:10, 38:7, 40:9,    IN [1] - 1:1
        18:22, 38:12            expressly [1] - 7:8       5:3, 20:18, 21:2,       40:16, 42:2,          inaccessible [1] -
       effort [1] - 43:20       extension [1] - 5:1       33:15                   43:10                   18:19
       either [2] - 7:21,       extent [3] - 10:18,     five [1] - 37:3          Harbour [13] - 3:16,   inaccurate [1] -
        41:3                     44:8, 44:24                                      3:18, 15:5, 15:6,       33:5
                                                        flagged [1] - 27:16
       email [3] - 20:6,        extra [1] - 22:23                                 16:10, 19:1,          inappropriate [1] -
                                                        flip [1] - 22:17
        20:15, 30:2                                                               22:16, 29:19,           31:2
                                                        follow [4] - 4:17,
       end [5] - 6:19, 30:1,                                                      33:13, 33:16,         include [1] - 10:13
        44:16, 44:23,
                                          F               6:16, 37:19,
                                                                                  34:17, 37:18,
                                                          37:21                                         included [2] -
        45:7                    face [1] - 33:5                                   40:5                    11:21, 36:4
                                                        follow-up [2] -
       engage [1] - 33:23       fact [9] - 21:14,                                hard [1] - 44:6        including [3] -
                                                          37:19, 37:21
       entered [1] - 36:19        21:21, 21:24,                                  harms [1] - 25:16        29:4, 31:13,
                                                        following [2] -
       entire [3] - 11:1,         24:11, 28:18,                                  health [1] - 45:6        36:16
                                                          6:15, 38:8
        23:9, 25:2                33:9, 37:1, 39:12,                             hear [3] - 15:14,      inclusive [1] - 46:9
                                                        foot [1] - 24:3
       entirely [3] - 18:17,      39:22                                           19:1, 41:19           indeed [1] - 20:4
                                                        footnote [3] -
        38:8, 38:23             factor [5] - 27:2,                               heard [2] - 4:14,      independently [1] -
                                                          12:13, 23:15,
       entirety [4] - 9:12,       27:4, 27:5, 28:21,                              15:8                    38:14
                                                          36:4
        10:6, 10:9, 10:10         29:15                                          hearing [3] - 5:9,     individually [1] -
                                                        FOR [1] - 1:1
       entitled [2] - 26:12,    factors [8] - 25:14,                              31:13, 32:21            38:21
                                                        foregoing [1] - 46:9
        39:1                      25:17, 25:20,                                  Hearing [1] - 45:9     infer [1] - 16:23
                                                        forming [1] - 27:4
       entry [1] - 43:15          25:21, 26:1, 26:2,                             held [7] - 13:13,      info [3] - 29:23,
                                                        Fortress [1] - 30:9
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 51 of 54
                                                                                                                           4


         34:2, 34:12            Intel's [7] - 5:10,       judges [1] - 13:11      litigating [1] - 35:4    18:22, 19:10,
       information [53] -         6:20, 15:22, 24:9,      jump [2] - 15:8,        litigation [8] - 5:5,    19:16, 19:18,
         7:19, 9:12, 10:16,       30:5, 34:20, 39:6         16:11                   18:10, 29:2, 37:1,     23:10, 24:20,
         10:18, 10:21,          intended [1] -            jurisdiction [1] -        37:4, 41:4, 41:6,      27:17, 31:6,
         12:22, 12:24,            15:23                     26:14                   44:19                  43:14
         13:14, 15:24,          intense [1] - 41:23       jurisdictions [1] -     litigations [2] -       minimum [1] -
         16:7, 17:23,           interest [7] - 12:23,       26:14                   19:7, 30:12            16:22
         18:11, 18:15,            13:2, 18:1, 18:22,                              Liv [1] - 4:2           minor [1] - 17:19
         19:16, 19:19,            27:6, 29:14                       K             LIV [1] - 2:6           minutes [1] - 5:16
         21:4, 22:1, 22:4,      interests [1] -                                   LLC [2] - 1:3, 3:6      misleading [1] -
         22:6, 23:20, 26:4,       28:11                   keep [2] - 11:12,       LLP [3] - 1:16, 1:18,    33:6
         28:1, 28:2, 28:7,      involving [1] -            13:3                     2:5                   misuse [1] - 29:1
         28:8, 28:19, 29:1,       39:16                   key [1] - 28:14         local [1] - 43:20       modification [4] -
         29:7, 29:11,           Iqbal [3] - 26:11,        kind [4] - 6:20,        look [9] - 19:11,        17:20, 28:12,
         29:12, 30:11,            26:19, 39:2              20:3, 29:21, 44:2        19:15, 19:22,          38:17, 42:6
         30:20, 31:16,          IRELL [1] - 1:18          knowing [2] - 22:24       22:22, 25:14,         modify [5] - 11:8,
         31:23, 32:3,           Irell [3] - 3:18, 15:5,   knows [1] - 19:18         33:18, 33:22,          18:22, 26:15,
         32:22, 33:21,            18:14                                             43:11                  26:16, 36:16
         35:1, 35:6, 35:12,     issue [18] - 4:11,                  L             looked [1] - 34:6       modifying [1] -
         35:20, 38:1,             11:4, 11:18,                                    looks [1] - 9:6          29:16
         38:18, 41:3,             13:19, 22:7, 24:5,      language [1] - 16:8     love [1] - 33:22        Monday [1] - 1:9
         41:11, 41:15,            27:17, 29:20,           largely [1] - 11:5      lower [1] - 32:6        money [1] - 41:18
         41:24, 42:4,             32:11, 38:9,            last [3] - 29:19,                               morning [4] - 5:9,
         42:11, 42:16,            38:11, 41:7, 43:5,        30:3, 40:2
         42:18, 45:1
                                                                                           M               15:12, 24:2, 27:8
                                  43:13, 44:10,           law [5] - 5:15,                                 MORRIS [1] - 2:3
       infringement [10] -        44:14, 44:15,             11:10, 13:24,         Magistrate [1] -        Morris [1] - 3:24
         11:24, 16:1,             44:22                     14:2, 42:24            1:12                   most [1] - 22:19
         18:17, 24:4, 29:4,     issued [1] - 30:14        laws [1] - 37:5         main [1] - 23:15        motion [11] - 5:5,
         34:22, 35:23,          issues [6] - 13:11,       lawyers [2] - 7:13,     maintain [2] -           5:10, 8:16, 13:6,
         37:14, 39:8,             24:19, 27:18,             35:11                  11:10, 14:4             15:16, 19:20,
         39:15                    33:10, 35:12,           learned [1] - 39:6      MAJOR [1] - 2:6          28:16, 30:7,
       initiate [1] - 19:6        40:17                   least [8] - 11:6,       Major [1] - 4:1          31:13, 31:21,
       injury [1] - 13:21       issuing [1] - 19:14         12:2, 12:9, 19:17,    man [1] - 33:20          32:20
       instances [4] -          itself [2] - 22:18,         22:9, 27:3, 31:6,     MANELLA [1] -           move [2] - 9:3,
         17:8, 35:18,             41:2                      41:21                  1:18                    44:17
         37:24, 38:16                                     leave [1] - 12:16       Manella [3] - 3:18,     moving [1] - 26:3
       instead [1] - 21:20
                                           J              legal [1] - 29:13        15:5, 18:15            MR [23] - 3:14,
       Intel [56] - 3:6, 4:1,                             legitimate [3] -        March [1] - 5:2          3:23, 4:6, 4:18,
         4:3, 4:11, 12:16,      JACK [1] - 2:3              26:4, 26:6, 26:24     Mashhood [1] - 4:2       7:2, 7:24, 10:8,
         16:1, 16:3, 18:4,      Jack [1] - 3:24           less [1] - 41:23        material [5] - 6:24,     11:4, 12:11,
         18:16, 18:18,          January [1] - 11:15       lesser [1] - 21:23                               14:18, 15:4,
                                                                                   16:17, 17:3,
         19:9, 20:1, 20:4,      Jennifer [3] - 46:6,      letter [8] - 4:15,                               15:10, 17:11,
                                                                                   38:13, 41:5
         20:8, 20:17,             46:16, 46:16              5:21, 9:5, 25:16,                              20:20, 23:10,
                                                                                  matter [2] - 3:6,
         20:19, 21:3, 21:8,     judge [2] - 19:13,          25:18, 25:24,                                  25:23, 31:10,
                                                                                   44:21
         21:17, 23:13,            43:6                      26:5, 30:2                                     34:18, 38:7, 40:9,
                                                                                  matters [2] - 19:8,
         23:23, 24:3, 24:5,     Judge [33] - 1:12,        letters [3] - 4:21,                              40:16, 42:2,
                                                                                   29:23
         24:12, 24:17,            5:1, 5:10, 7:9,           16:13, 16:16                                   43:10
                                                                                  mean [8] - 7:19,
         25:8, 25:16, 26:7,       11:16, 12:2,            lightly [1] - 12:7                              multiple [1] - 17:17
                                                                                   24:23, 31:8,
         26:22, 27:14,            12:14, 14:9,            likewise [1] - 21:17                            murder [1] - 24:13
                                                                                   36:24, 40:13,
         28:9, 29:22,             14:16, 15:11,           limitation [3] -         41:9, 43:24
         30:10, 30:12,            15:14, 15:15,
         30:13, 30:19,
                                                            26:17, 26:18,         meant [1] - 30:18                N
                                  20:7, 20:14,              26:19                 mentioning [1] -
         31:5, 31:14,             20:21, 21:18,                                                           nail [1] - 31:1
                                                          limited [8] - 8:12,      27:24
         31:18, 32:2,             22:2, 22:10,                                                            narrow [1] - 18:21
                                                            12:21, 12:23,         metaphysically [1]
         32:24, 34:5, 34:9,       23:20, 24:1, 24:6,                                                      ND [1] - 16:19
                                                            12:24, 17:13,          - 16:24
         34:13, 34:14,            24:21, 27:8,                                                            necessarily [5] -
                                                            22:11, 38:16,         Michael [2] - 3:16,
         38:3, 38:24,             29:21, 30:18,             40:18                  15:5                    9:16, 10:3, 19:5,
         39:10, 39:20,            30:19, 31:12,           limits [1] - 29:6       MICHAEL [1] - 1:19       23:22, 29:10
         41:24, 42:14             32:20, 33:11,           literally [2] - 9:11,   might [12] - 9:13,      need [6] - 9:21,
       INTEL [1] - 1:5            36:3, 39:16, 43:2         41:15                  17:13, 18:8,            10:9, 10:11, 11:1,
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 52 of 54
                                                                                                                        5


        18:6, 23:17             37:20, 39:15,                                  23:8, 41:11,             price [2] - 22:6,
                                                                P
       needed [3] - 30:10,      40:2, 40:17,                                   41:15                     22:13
        30:20, 32:17            44:17                 p.m [2] - 1:9, 45:9     plaintiff [2] - 3:16,     prices [2] - 11:20,
       needs [1] - 21:9        opinion [8] - 12:3,    page [3] - 10:2,         3:19                      11:21
       negotiated [2] -         12:7, 12:10,           10:19, 30:3            Plaintiff [2] - 1:3,      pricing [2] - 22:8,
        15:17, 27:9             19:14, 19:15,         Pages [1] - 46:9         1:21                      22:9
       negotiation [1] -        20:14, 20:21,         paid [2] - 11:22,       plaintiff's [4] - 3:12,   principles [1] -
        27:12                   24:21                  23:4                    15:1, 15:3, 44:8          26:10
       never [1] - 36:21       opportunity [3] -      Pansy [3] - 8:4,        plaintiffs [3] -          probative [1] -
       new [5] - 18:10,         11:17, 21:14,          11:9, 25:14             12:14, 23:22,             22:11
        25:2, 34:21, 35:2,      33:10                 paragraph [7] - 6:2,     44:24                    problematic [1] -
        35:23                  opposed [1] -           6:8, 16:14, 16:15,     play [1] - 35:1            42:6
       New [1] - 46:2           31:14                  36:13, 41:2,           plead [1] - 32:13         procedural [1] -
       newspaper [1] - 8:5     opposing [2] -          41:12                  pleading [6] - 6:22,       32:10
       next [2] - 44:3, 44:4    28:18, 33:4           part [4] - 16:15,        7:5, 7:20, 21:23,        procedurally [1] -
       nice [1] - 43:5         order [60] - 3:5,       34:10, 37:15,           31:20, 32:6               43:11
       Nichols [1] - 4:1        5:19, 5:22, 5:23,      41:9                   point [14] - 6:1,         procedure [4] -
       NICHOLS [1] - 2:3        6:3, 6:6, 6:8, 6:9,   particular [3] -         10:10, 19:10,             6:15, 20:23,
       Northern [2] -           6:13, 6:15, 6:16,      26:1, 33:7, 43:7        21:20, 23:15,             31:17, 32:18
        11:16, 30:8             6:23, 7:7, 7:10,      particularly [3] -       23:19, 25:5,             procedures [2] -
       Notary [1] - 46:7        8:15, 11:8, 11:15,     19:4, 22:4, 36:11       27:16, 27:20,             36:2, 43:18
       note [2] - 28:18,        11:19, 12:16,         parties [10] - 4:24,     33:16, 40:2, 41:8,       proceeding [1] -
        28:21                   15:18, 15:19,          5:6, 17:6, 17:12,       42:15, 42:17              29:14
       noted [4] - 26:5,        16:5, 16:6, 17:1,      19:5, 27:9, 29:14,     pointed [1] - 20:5        proceedings [1] -
        27:7, 31:11,            17:20, 18:13,          37:2, 38:14,           pointing [1] - 19:10       46:11
        32:20                   18:20, 18:23,          44:16                  points [4] - 16:11,       process [1] - 38:22
       nothing [2] - 37:6,      21:6, 24:10,          party [7] - 6:10,        21:1, 31:9, 36:2         produce [1] - 28:7
        45:4                    24:14, 26:12,          11:10, 14:4, 14:6,     portion [2] - 9:15,       produced [4] -
       noting [2] - 23:13,      26:15, 26:16,          26:3, 26:11,            9:24                      16:7, 29:1, 41:4,
        31:17                   26:17, 27:10,          36:15                  portions [2] - 9:19,       41:5
                                27:11, 27:19,         party's [1] - 13:14      9:22                     producing [1] -
       notion [2] - 36:18,
                                28:3, 28:7, 28:13,    past [1] - 6:13         posited [1] - 34:17        17:24
        37:4
                                28:23, 29:17,         patent [12] - 8:20,     position [5] - 21:5,      product [1] - 34:9
       number [3] - 8:12,
                                32:4, 33:24, 34:3,     8:22, 10:14,            24:15, 25:12,            Professional [1] -
        13:8, 40:12
                                35:17, 35:22,          15:21, 23:5, 29:4,      31:11, 31:12              46:7
       Number [1] - 3:7
                                36:5, 36:14,           29:5, 34:21,           possibility [1] -         prohibited [1] -
                                36:16, 36:20,          35:23, 37:13,           17:10
                O               36:22, 38:17,
                                                                                                         21:6
                                                       38:9, 40:12            possible [2] - 17:7,      prohibition [1] -
                                39:1, 40:15,          patents [13] - 8:19,     43:22
       object [1] - 39:10                                                                                36:6
                                41:13, 42:7,           9:17, 11:22, 22:7,     possibly [1] - 17:3
       obtain [3] - 17:1,                                                                               proper [6] - 21:11,
                                44:22                  23:4, 24:5, 29:8,
        38:14, 42:1                                                           power [1] - 25:6           21:13, 31:17,
                               ordered [5] - 5:1,      34:22, 34:24,
       obtained [4] - 18:7,                                                   powerful [1] -             32:8, 32:17, 33:8
                                6:5, 16:21, 17:5,      35:2, 35:3, 39:16,
        18:12, 38:1,                                                           22:19                    proposed [1] -
                                36:12                  40:22
        38:19                                                                 precisely [1] -            15:24
                               orders [2] - 28:23,    patents-in-suit [1] -
       obtains [1] - 29:12                                                     32:18                    proposing [1] -
                                30:14                  8:19
       obviously [2] -                                                        prejudice [1] - 6:9        18:4
                               otherwise [3] - 6:6,   pending [1] - 26:21
        36:5, 42:23                                                           prepare [1] - 7:20        prosecuting [1] -
                                16:20, 36:12          perfectly [1] - 20:16
       odd [1] - 11:6                                                         prepared [2] - 7:4,        29:8
                               outrageous [1] -       perhaps [1] - 19:18
       OF [2] - 1:1, 46:4                                                      7:13                     prosecution [1] -
                                31:7                  permissible [2] -
       offs [1] - 27:12                                                       preparing [1] - 6:22       29:5
                               outside [6] - 8:7,      17:14, 24:17
       once [1] - 29:11                                                       presentation [1] -        protect [1] - 28:23
                                8:8, 8:9, 13:4,
       one [28] - 6:2, 7:4,                           permission [6] -         14:13                    protected [1] -
                                13:22, 36:21
        8:4, 10:14, 16:11,                             7:5, 7:14, 7:15,       presiding [1] -            40:14
                               overlap [1] - 17:17     7:16, 17:15,
        16:22, 17:1, 19:4,                                                     12:15                    protection [1] -
                               overlapping [1] -       19:23
        20:5, 22:3, 23:2,                                                     pressure [1] - 5:2         6:11
                                39:24                 permit [1] - 6:5
        25:11, 26:2,                                                          pretty [5] - 13:12,       protective [42] -
                               overseas [1] - 37:4    permitting [1] - 7:8
        26:11, 26:18,                                                          14:1, 14:5, 16:23,        3:5, 5:19, 5:22,
                               owed [1] - 41:17       PICKERING [1] -
        27:1, 28:17, 29:3,                                                     34:5                      5:23, 6:3, 6:23,
        29:4, 29:19,           own [1] - 42:23         2:5                    preventing [1] -           7:7, 11:8, 12:16,
        33:17, 34:1, 37:6,                            piece [5] - 22:21,       29:15                     15:18, 15:19,
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 53 of 54
                                                                                                                        6


        16:4, 16:6, 17:20,    rationale [1] -          relevance [2] -           24:10, 26:8           11:11, 22:8, 26:3
        18:13, 18:20,          14:16                    14:7, 27:2             rigamarole [1] -       shown [1] - 14:9
        18:23, 21:6,          react [1] - 25:8         relevant [14] - 14:8,     17:22                side [12] - 3:10,
        24:14, 26:15,         read [5] - 20:13,         19:17, 22:5,           room [1] - 44:2         3:12, 3:21, 4:5,
        26:16, 27:10,          20:21, 22:20,            22:22, 23:8,           royalty [1] - 41:18     4:15, 13:20, 15:1,
        27:11, 27:19,          23:7, 24:21              23:21, 24:19,          RPR [2] - 46:16,        15:3, 17:1, 22:17,
        28:3, 28:6, 28:13,    reading [1] - 16:13       24:22, 26:2,             46:16                 29:12, 30:6
        28:22, 28:23,         readings [1] -            26:10, 28:15,          rules [1] - 10:21      sides [3] - 11:13,
        29:16, 32:4,           23:11                    28:21, 32:22,                                  16:23, 17:7
        33:24, 35:16,         real [1] - 38:18          39:14                            S            significance [2] -
        36:14, 36:16,         realistic [1] - 37:8     reliance [3] - 27:5,                            9:18, 40:21
        36:20, 36:22,         really [9] - 9:14,        27:6, 28:11            safety [1] - 45:6      significant [1] -
        38:17, 40:15,          14:10, 14:20,           relied [2] - 5:21,      saw [2] - 9:4, 12:13    27:9
        41:13, 42:6            20:9, 25:18,             36:19                  scenario [2] -         significantly [1] -
       provide [3] - 19:23,    30:10, 30:19,           relief [14] - 5:13,      34:15, 34:17           28:12
        44:12, 45:1            32:2, 33:21              7:10, 21:8, 21:9,      scenarios [1] -        similar [4] - 5:5,
       provided [1] - 33:4    reason [1] - 32:16        23:14, 27:19,           33:18                  8:23, 25:7, 43:4
       provision [2] - 7:8,   reasonable [1] -          27:21, 28:2,           scope [1] - 27:22      simply [1] - 32:9
        36:15                  41:18                    28:10, 30:13,          scream [1] - 24:13     situation [2] - 11:6,
       provisions [6] -       reasoning [1] -           30:21, 32:4,           seal [4] - 12:17,       34:20
        5:18, 7:17, 16:5,      15:15                    32:19, 36:6             13:1, 42:13, 45:3     slippery [1] - 19:3
        18:3, 34:1, 36:17     reasons [1] - 27:7       relying [1] - 28:6      sealing [1] - 43:18    slope [1] - 19:3
       PTO [1] - 29:8         rebuttal [2] - 14:24,    remain [1] - 28:19      second [3] - 5:4,      sole [1] - 28:22
       Public [1] - 46:7       25:10                   remedy [1] - 20:19       10:2, 10:19           solve [1] - 23:16
       public [5] - 8:3,      record [6] - 3:2,        replead [1] - 24:24     see [9] - 7:17,        someone [2] - 8:5,
        28:24, 29:10,          3:3, 3:11, 43:13,       reply [2] - 30:7,        13:23, 19:2, 25:5,     43:3
        41:19, 41:22           46:9, 46:10              30:17                   25:18, 30:2,          soon [2] - 43:22,
       publicly [2] - 13:1,   redact [2] - 10:15,      report [1] - 9:8         39:13, 43:5,           44:1
        28:20                  10:20                   REPORTER [1] -           43:21                 sorry [1] - 23:23
       purchase [1] - 22:6    redacted [2] - 12:6,      46:4                   seeing [1] - 39:18     sort [2] - 38:12,
       purpose [6] - 17:3,     12:7                    Reporter [1] - 46:7     seek [7] - 7:10,        43:12
        26:4, 26:6, 26:7,     referenced [1] -         representation [1]       17:14, 21:8,          sought [8] - 22:7,
        26:24, 28:22           16:19                    - 30:16                 28:10, 31:2,           23:14, 27:18,
       purposes [3] -         reflect [1] - 13:14      representing [1] -       36:10, 36:15           30:13, 30:21,
        16:18, 17:18,         refusal [1] - 32:5        18:15                  seeking [11] - 5:12,    32:3, 36:7, 36:8
        38:12                 refused [2] - 21:22,     request [13] - 5:24,     5:13, 7:5, 7:14,      source [11] - 15:22,
       put [1] - 8:5           31:23                    8:23, 10:20,            11:10, 12:21,          18:16, 24:9, 34:6,
       puzzle [3] - 22:22,    regard [3] - 9:3,         14:17, 14:20,           22:5, 23:23, 28:2,     34:21, 35:22,
        23:9                   29:23, 44:18             19:24, 21:9,            34:24, 36:6            37:10, 37:11,
                              regarding [3] -           21:13, 21:16,          seem [3] - 22:4,        39:6, 39:9, 39:20
                Q              18:16, 24:16,            21:22, 31:16,           22:18, 23:16          speaking [1] - 4:5
                               40:21                    40:18, 40:19           sense [5] - 19:24,     specific [1] - 4:16
       questions [4] -        regardless [1] -         requested [1] -          20:1, 32:2, 38:8,     specifically [7] -
        4:16, 14:13, 40:6,     23:19                    21:3                    38:16                  6:8, 13:6, 15:17,
        40:10                 Registered [1] -         requesting [1] -        sensitive [1] - 19:4    16:5, 32:11,
       quite [3] - 24:16,      46:6                     17:23                  separate [6] - 16:1,    36:14, 40:20
        27:9, 42:9            relate [2] - 9:16,       rescind [2] - 6:12,      24:4, 24:18, 34:9,    specificity [1] -
       quote [3] - 16:16,      9:23                     36:17                   39:9, 39:15            13:21
        30:9, 33:4            related [7] - 17:18,     resolve [1] - 44:22     serious [2] - 13:21,   squarely [1] - 14:6
       quoting [2] - 11:23,    18:24, 24:4,            respect [3] - 36:1,      14:10                 stage [1] - 42:10
        30:6                   27:18, 29:9, 39:7,       41:1, 43:4             several [2] - 21:1,    stand [1] - 41:16
                               44:10                   respond [1] - 15:7       37:2                  standard [3] -
                 R            relatedly [2] - 6:18,    responded [1] -         shame [2] - 20:2,       21:23, 31:20,
                               25:5                     33:6                    20:12                  32:6
       raise [2] - 28:1,                               responding [4] -        shift [1] - 32:15
                              relating [1] - 35:8                                                     start [4] - 3:11,
        35:2                                            25:19, 30:5,           shocked [1] - 24:16
                              relative [1] - 25:15                                                     5:17, 6:4, 15:11
       raised [1] - 4:11                                31:24, 32:12           shoe [1] - 24:2
                              relatively [2] - 17:9,                                                  starts [1] - 16:20
       rare [1] - 17:9                                 restrictions [1] -      short [2] - 43:9,
                               43:24                                                                  state [7] - 16:6,
       Rassam [1] - 4:3                                 6:12                    44:22
                              relax [2] - 6:12,                                                        23:17, 26:13,
       rather [1] - 38:22                              resurrect [2] -         show [4] - 11:7,
                               36:17                                                                   26:22, 30:12,
Case 5:17-cv-05671-BLF Document 296-2 Filed 02/05/21 Page 54 of 54
                                                                                                                           7


        33:1, 38:10           Technology [1] -         trying [16] - 8:2,      view [2] - 25:9, 36:5             Y
       State [2] - 46:1,        3:6                      8:3, 8:6, 8:11,       violated [2] - 6:14,
        46:8                  Teleconference [1]         12:18, 12:20,          6:23                   year [2] - 27:15,
       statements [3] -         - 1:10                   18:9, 20:19, 25:1,    violating [1] - 5:23     28:5
        8:20, 9:17, 40:20     teleconference [2]         28:5, 31:15,          violation [4] - 7:4,
       STATES [1] - 1:1         - 3:5, 45:7              32:15, 32:24,          16:4, 18:20,
       States [2] - 1:12,     telephone [1] - 5:9        35:2, 42:1             24:14
        37:2                  term [1] - 43:9          TUNNELL [1] - 2:3       VLSI [27] - 1:3, 3:6,
       stating [1] - 25:20    terms [4] - 5:21,        turn [3] - 4:12,         5:20, 8:18, 11:22,
       status [1] - 43:16       9:3, 25:6, 25:12         15:1, 33:14            11:24, 12:15,
       stay [3] - 32:23,      terribly [1] - 5:7       twice [5] - 24:7,        13:17, 15:18,
        33:1, 36:3            Texas [8] - 5:6,           26:9, 28:4, 33:1,      18:10, 18:15,
       stayed [3] - 24:12,      15:13, 35:14,            39:17                  20:7, 20:14, 21:3,
        26:21, 39:3             35:17, 37:23,          twice-dismissed          21:19, 21:21,
       still [1] - 36:4         43:9, 43:19,             [1] - 28:4             22:7, 25:3, 28:6,
       stipulated [1] -         44:11                  two [12] - 8:17,         30:11, 30:12,
        4:24                  THE [27] - 1:1, 1:1,       8:18, 9:6, 13:16,      31:21, 31:22,
       strict [1] - 37:5        1:12, 3:1, 3:20,         15:9, 17:5, 22:3,      34:6, 37:24,
       string [1] - 30:2        4:4, 4:8, 6:17,          24:18, 26:10,          38:10, 39:5
       stronger [1] - 19:20     7:22, 9:2, 11:2,         27:18, 37:12,         VLSI's [5] - 6:19,
       struck [1] - 9:12        12:4, 14:14,             40:17                  8:20, 8:22, 10:23,
       subject [3] - 18:12,     14:22, 15:6,           typically [1] - 43:13    13:9
        42:12, 43:17            16:10, 19:1,
       submit [1] - 32:14       22:16, 25:4,                     U                      W
       substance [2] -          29:18, 33:12,
                                37:17, 40:4,           ultimately [1] - 14:8   wants [1] - 26:7
        10:7, 25:19
       substitutes [1] -        40:11, 41:8,           uncommon [1] -          WASHBURN [1] -
        23:5                    42:21, 43:23            17:19                   1:20
       sued [1] - 35:3        themselves [1] -         under [9] - 11:9,       Washburn [1] -
                                3:10                    12:17, 13:1,            3:17
       sufficient [2] -
                              they've [3] - 18:11,      26:11, 35:16,          Wednesday [2] -
        11:20, 32:14
                                35:3, 35:14             39:2, 42:12,            44:13, 45:1
       suggest [3] - 31:6,
                              thinking [3] -            44:21, 45:2            week [3] - 44:14,
        34:13, 36:9
                                16:13, 25:11,          understood [2] -         44:16, 44:24
       suggested [1] -
                                29:24                   16:24, 17:8            weeks [1] - 45:6
        36:8
                              Third [4] - 5:14,        unequivocal [1] -       weigh [1] - 28:11
       suggesting [3] -
                                11:9, 13:24,            16:9                   weighs [1] - 29:16
        19:24, 33:3, 33:8
                                42:24                  UNITED [1] - 1:1        Western [7] - 5:6,
       suggestion [3] -
                              today [5] - 3:19,        United [2] - 1:12,       15:13, 35:13,
        6:19, 20:15, 31:4
                                14:17, 43:14,           37:2                    37:23, 43:8,
       suggests [2] -
                                45:5, 45:8             unless [4] - 6:4,        43:19, 44:11
        12:22, 37:22
                              tomorrow [1] -            14:12, 16:20,          whole [2] - 9:21,
       suit [3] - 8:19,
                                41:16                   36:12                   25:2
        33:19, 33:22
                              took [1] - 18:15         unrelated [1] - 19:8    wiggle [1] - 44:2
       suits [2] - 12:15,
                              tooth [1] - 31:1         up [10] - 4:17, 14:8,   Wilmer [2] - 4:2,
        34:2
                              touch [1] - 43:20         16:3, 33:21,            8:9
       super [3] - 11:20,
                              trade [1] - 27:12         34:13, 34:14,          WILMER [1] - 2:5
        22:8, 22:9
                              trade-offs [1] -          37:19, 37:21,          Wilmington [1] -
       support [1] - 25:2
                                27:12                   41:11, 41:16            46:12
       surrebuttal [1] -
                              transcript [3] -         updates [1] - 4:20      wish [1] - 45:5
        40:5
                                12:8, 43:12,           upset [1] - 34:5        won [2] - 19:16,
       survive [1] - 31:21
       suspect [1] - 16:2       43:16                                           19:18
       sweeping [1] - 16:8    trial [2] - 41:15,                 V             words [3] - 6:4,
                                42:10                                           22:12, 30:18
                              tried [5] - 18:16,       value [5] - 8:21,       world [2] - 22:20,
                T               21:18, 21:21,           9:18, 10:3, 22:11,      30:23
                                25:7, 28:1              40:21                  worth [1] - 12:10
       technology [1] -
                              true [1] - 46:10         various [1] - 25:17     wrote [1] - 30:18
         39:7
                              try [4] - 10:22, 16:3,   version [1] - 12:6
       TECHNOLOGY [1]
                                20:17, 25:14           versus [1] - 3:6
         - 1:3
